DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 6/15/22 have been fully considered but they are not persuasive. 
Regarding applicant’s argument for claim 2, on page 8, that Lee does not disclose setting a parameter of a scan setting to be used for generating image data, examiner disagrees.  Lee clearly discloses in figure 8A that scanning parameters (e.g. resolution) can be selected through the menus displayed.  Therefore the argument is overcome and the previous rejection remains.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1)	Claims 2-13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent application publication 2012/0140275 by Fukuda, and further in view of U.S. patent application publication 2014/0185088 by Lee et al.
2)	Regarding claim 2, Fukuda teaches an image processing apparatus comprising: a scanner that scans a document to generate image data (figure 3, item 314; a scanner in an MFP); a communicator (figure 3, item 305; a network interface), wherein the communicator receives, from a communication terminal, a destination selected (paragraphs 38 and 41; scan ticket is produced at a client terminal and sent through a server to the MFP 100, the scan ticket including a storage destination as disclosed in paragraph 84); and a controller that sets the received destination as a transmission destination of a transmission job (paragraphs 83 and 84; received ticket sets the storage destination without further user interaction) and, wherein, based on the execution of the transmission job for which the received destination is set as the transmission destination, the communicator transmits the image data generated by scanning the document using the set parameter of the scan setting to the set destination (figure 9, item S306; scanned image data is transmitted to destination; scanning according to a set parameter taught by Lee as detailed below).
	Fukuda does not specifically teach a destination selected from an address book of the communication terminal and a user interface that receives, from a user, setting of a parameter of a scan setting to be used for generating image data transmitted by the transmission job being executed (user interface is disclosed but not specifically receiving a parameter setting for generating the scan data).
	Lee teaches a destination selected from an address book of the communication terminal (paragraph 142; figure 8A; destination of scanned data can be selected from an address book at a terminal device and sent to the scanning device) and a user interface that receives, from a user, setting of a parameter of a scan setting to be used for generating image data transmitted by the transmission job being executed (figure 8A, item 801; paragraph 162; fields for changing particular settings in a scan-to-email operation are shown).
	NOTE: Lee could modify the ticket generation of Fukuda to specifically include selecting transmission destinations from an address book at the terminal, and modifying the ticket at the UI of the MFP.
	Fukuda and Lee are combinable because they are both from the network scanning field of endeavor.
	It would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to combine Fukuda with Lee to add destination selection from an address book.  The motivation for doing so would have been for the user convenience of utilizing previously stored address information that could be selected rather than manually entered.  Therefore it would have been obvious to combine Fukuda with Lee to obtain the invention of claim 2.
3)	Regarding claim 3, Lee (as combined with Fukuda in the rejection of claim 2 above) teaches the image processing apparatus according to claim 2, wherein the user interface displays a scan setting screen, for receiving the setting of the parameter of the scan setting of the transmission job for which the received destination is set as the transmission destination (figure 8A; paragraph 162; fields for changing particular settings in a scan-to-email operation are shown).
4)	Regarding claim 4, Lee (as combined with Fukuda in the rejection of claim 2 above) teaches the image processing apparatus according to claim 2, wherein the user interface receives, from the user, the setting of the parameter of the scan setting after the communicator receives the destination from the communication terminal (paragraph 162; scan menu selections can occur after receiving destination information).
5)	Regarding claim 5, Lee (as combined with Fukuda in the rejection of claim 2 above) teaches the image processing apparatus according to claim 2, wherein the user interface receives, from the user, an instruction for changing the parameter to another parameter (figure 8A; menus are dynamic as evidenced by the keyboard entry of destination information that may be changed as many times as required), and wherein, based on the execution of the transmission job for which the received destination is set as the transmission destination, the communicator transmits the image data generated by scanning the document using the another parameter of the scan setting to the set destination (figure 8, item 801; paragraph 162; fields for changing particular settings in a scan-to-email operation are shown).
6)	Regarding claim 6, Fukuda teaches the image processing apparatus according to claim 2, wherein the destination selected from the address book is not a destination indicating the communication terminal (figure 11; storage destination can be set to a location different than the terminal device that produces the scan ticket).
7)	Regarding claim 7, Lee (as combined with Fukuda in the rejection of claim 2 above) teaches the image processing apparatus according to claim 2, wherein the parameter of the scan setting is scan size (figure 8, item 801; resolution is shown as a setting value, different resolutions being different data amounts [i.e. different sizes of scan jobs]).
8)	Regarding claim 8, Lee (as combined with Fukuda in the rejection of claim 2 above) teaches the image processing apparatus according to claim 2, wherein the destination is a fax number (paragraph 142; figure 10; destination can be a facsimile phone number)
9)	Claims 9 and 10 are taught in the same manner as described in the rejection of claim 1 above, with the exception of: a non-transitory computer readable storage medium (figure 3; various MFP memories disclosed).
10)	Regarding claim 11, Lee (as combined with Fukuda in the rejection of claim 2 above) teaches the image processing apparatus according to claim 2, wherein the parameter of the scan setting is a resolution (figure 8A; resolution is shown as a selectable parameter).
11)	Regarding claim 12, Lee (as combined with Fukuda in the rejection of claim 2 above) teaches the image processing apparatus according to claim 2, wherein the user interface receives, independently of the setting of the transmission destination of the transmission job, the setting of the parameter of the scan setting to be used for generating image data transmitted by the transmission job being executed (figure 8A; scanning selections [e.g. resolution, format, etc.] are an independent menu from the destination menu).
12)	Regarding claim 13, Lee (as combined with Fukuda in the rejection of claim 2 above) teaches the image processing apparatus according to claim 2, wherein the parameter of the scan setting includes a first parameter and a second parameter, wherein the user interface receives setting of the first parameter and the second parameter, and wherein, based on the execution of the transmission job for which the received destination is set as the transmission destination, the communicator transmits the image data generated by scanning the document using the set first parameter and the set second parameter to the set destination (figure 8A; paragraph 162; color, format and resolution can be first and second parameters).
13)	Regarding claim 16, Fukuda teaches the image processing apparatus according to claim 2, wherein the controller sets, without selection of the received destination, the received destination as the transmission destination of the transmission job (paragraphs 83 and 84; received ticket sets the storage destination without further user interaction).

14)	Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent application publication 2012/0140275 by Fukuda, and further in view of U.S. patent application publication 2014/0185088 by Lee et al. as applied to claim 2 above, and further in view of U.S. patent application publication 2015/0312428 by Urasawa.
15)	Regarding claim 14, Lee (as combined with Fukuda in the rejection of claim 2 above) teaches the image processing apparatus according to claim 3, wherein the user interface displays a confirmation screen for confirming the received destination (figure 8A; paragraph 144; destination setting is visually updated with the capability of changing the address with the keyboard shown, therefore the destination can be confirmed).
	Fukuda and Lee do not specifically teach wherein, based on an instruction received in a state that the confirmation screen is displayed, the user interface displays the scan setting screen.
	Urasawa teaches based on an instruction received in a state that the confirmation screen is displayed, the user interface displays the scan setting screen (paragraph 122; figure 8, item S13; when settings are made on a screen as shown in figure 3, the settings update visually and a user may then return to the higher level screen displaying more setting selections).
	NOTE: Urasawa could modify the UI of Fukuda and Lee so that after particular settings are made (e.g. destination setting) the screen is visually updated (i.e. confirmed) and then the menu proceeds to return to a higher level setting selection menu (such as figure 8A, item 801 of Lee).
Fukuda and Urasawa are combinable because they are both from the network MFP field of endeavor.
	It would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to combine Fukuda with Urasawa to add returning to a setting screen after selections are made.  The motivation for doing so would have been so that a user would not prematurely initiate a job.  Therefore it would have been obvious to combine Fukuda with Lee and Urasawa to obtain the invention of claim 14.
16)	Regarding claim 15, Lee (as combined with Fukuda in the rejection of claim 2 above) teaches the received destination is displayed on the confirmation screen (figure 8A; destination received is displayed).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN O DULANEY whose telephone number is (571)272-2874. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on (571)272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BENJAMIN O. DULANEY
Primary Examiner
Art Unit 2676



/BENJAMIN O DULANEY/           Primary Examiner, Art Unit 2672